Citation Nr: 0822018	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-34 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision in 
which the RO denied service connection for bilateral hearing 
loss.  The veteran filed a notice of disagreement (NOD) in 
February 2006, and the RO issued a statement of the case 
(SOC) in September 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran has credibly asserted experiencing 
significant in-service noise exposure, no hearing loss was 
shown in service; the veteran has a long post-service history 
of noise exposure; and the only competent opinion to address 
the question of whether there exists a nexus between in-
service noise exposure and the veteran's hearing loss weighs 
against the claim.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2005 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for bilateral hearing loss, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  The 
December 2005 rating decision reflects the initial 
adjudication of the claim after issuance of the August 2005 
letter.  Later, a March 2006 post-rating letter provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the March 2006 
letter, and opportunity for the veteran to respond, the 
September 2006 SOC reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and the report of a VA examination conducted in 
September 2006.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran.

The Board also points out that the record presents no basis 
to further develop the record.  In this regard, the Board 
notes that the RO attempted to obtain the veteran's treatment 
records from private physicians in August and November 2005.  
In a November 2005 letter, the RO informed the veteran that 
it was making a second and final request for the above 
treatment records and advised him that it is his 
responsibility to see that VA receives the evidence.  In the 
December 2005 rating decision and the September 2006 SOC, the 
RO informed the veteran that the physicians had not replied.  
However, he has not submitted any such records, and no 
further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran has asserted that he has bilateral hearing loss 
as a result of his exposure to loud noise in service.  In his 
February 2006 NOD, he stated that he participated in numerous 
fire fights in Vietnam.  In his substantive appeal, he stated 
that in 1973 Dr. H., a physician at his former employer, had 
told him that his hearing loss was service-connected.  The 
veteran's DD Form 214 reflects service in Vietnam and lists 
his military occupational specialty as a light weapons 
infantryman.  It also reflects the award of several 
decorations including the Combat Infantryman Badge.

The service medical records reflect no complaints, findings, 
or diagnosis of any hearing loss in either ear during the 
veteran's the period of active service.  Service medical 
records include reports of two different hearing evaluations, 
neither of which shows hearing loss.  In addition, when 
comparing the January 1971 separation examination report with 
the June 1968 pre-induction examination report, audiogram 
findings actually show an improvement in the veteran's 
hearing at 500, 1,000, and 4,000 Hertz bilaterally.  

In June 1968, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
5
LEFT
15
10
0
0
10

In January 1971, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The above-cited evidence clearly indicates that no hearing 
loss was shown in service.  The Board notes, however, that 
the absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The post-service medical evidence includes numerous audiology 
reports from the veteran's former employer dated from January 
1973 to May 2005.  A January 1973  report reflects 
audiometric testing results indicating bilateral hearing 
loss.  This is the first evidence of hearing loss.  A March 
1988 report contains a questionnaire item that asks whether 
the employee has any other noisy jobs, to which the veteran 
replied in the negative.  That report also asks whether the 
employee has any noisy hobbies, to which the veteran replied 
positively.  In this regard, there is a comment that the 
veteran has been a seasonal hunter for the past 15 years.

During a VA audiological evaluation in September 2006, the 
veteran stated that he did not recall ever having his hearing 
tested in service and that he had his first hearing test in 
1973 from his employer, who told him that he had hearing 
loss.  As for noise exposure, the veteran stated that he 
spent one year in Vietnam in the infantry and was exposed to 
small arms, machine guns, mortars, rockets, B-52s and land 
mines.  He stated that hearing protection was not offered.  
The veteran also stated that he worked for 30 years at a 
chemical company that had a full hearing conservation program 
and that he had hearing protection when he was in a noisy 
environment.  He denied any noisy hobbies.

At that time, audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
70
80
LEFT
10
10
55
60
80

Speech recognition scores on the Maryland CNC Word List were 
72 percent in the right ear and 84 percent in the left ear.  
The examiner diagnosed bilateral high frequency sensorineural 
hearing loss, moderate to profound in the right ear and 
moderate to severe in the left ear.  

As indicated above, the post-service evidence supports a 
finding of current hearing loss in each ear to an extent 
recognized as a disability as defined by 38 C.F.R. § 3.385.  
However, the veteran's claim for service connection for 
bilateral hearing loss must be denied because the competent, 
probative evidence establishes that there is no medical 
relationship, or nexus, between the bilateral hearing loss 
and the veteran's period of service.

There is no evidence of any complaints, findings, or 
diagnosis of hearing loss until two years after the veteran's 
service.  Furthermore, the veteran has had significant post-
service occupational and recreational noise exposure.  
Moreover, the only competent opinion to address the etiology 
of the veteran's hearing loss weighs against the claim.  

The September 2006 VA examiner considered the veteran's 
complaints and description of noise exposure, both during and 
after service, and the evidence in the claims file.  However, 
after examining the veteran, the examiner concluded that, 
since the veteran came out of Vietnam with perfectly normal 
hearing in January 1971, and since the veteran worked in an 
environment that must be noisy enough that they have an OSHA 
(Occupational Safety and Health Administration) hearing 
conservation program, it is less likely than not that the 
veteran's hearing loss was caused by his years in the 
service.

The Board finds the above-cited opinion probative of the 
medical nexus question, based as it was on both examination 
of the veteran and consideration of his documented medical 
history and assertions.  Hence, the only competent, probative 
opinion to address the relationship between the veteran's 
current hearing loss and service weighs against the claim, 
and the veteran has not presented or identified a contrary 
medical opinion-one that, in fact, establishes a 
relationship between hearing loss and service.

The Board acknowledges that, in his substantive appeal, the 
veteran stated that Dr. Hamm had told him that his hearing 
loss was service-connected in 1973.  However, the Board's 
review of a January 1973 audiological report by Dr. H. 
reflects that no such opinion has been recorded.  As such, 
the veteran's unsupported assertion of what a doctor 
allegedly told him does not, in and of itself, constitute 
medical evidence of the required nexus.  See Robinette v. 
Brown, 8 Vet App. 69, 77 (1995).

In addition to the medical evidence, the Board has considered 
the veteran's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  

Given the veteran's DD Form 214, the Board accepts, as 
credible, the veteran's assertions of in-service noise 
exposure.  He is competent to assert the occurrence of such 
"injury" in service, and the Board finds that exposure to 
noise is consistent with the veteran's service, in Vietnam, 
as a light weapons infantryman.  See 38 U.S.C.A. § 1154 (West 
2002 & Supp. 2007).

However, to whatever extent that the veteran is attempting to 
establish a medical nexus between any noise exposure and 
bilateral hearing loss-the matter upon which this claim 
turns-on the basis of his assertions, alone, such attempt 
must fail.  Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran is not 
shown to be other than a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


